Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The specification (including the abstract and claims), and any amendments for applications, except as provided for in 37 CFR 1.821 through 1.825, must have text written plainly and legibly either by a typewriter or machine printer in a nonscript type font (e.g., Arial, Times Roman, or Courier, preferably a font size of 12) lettering style having capital letters which should be at least 0.3175 cm. (0.125 inch) high, but may be no smaller than 0.21 cm. (0.08 inch) high (e.g., a font size of 6) in portrait orientation and presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition; and only a single column of text.  See 37 CFR 1.52(a) and (b).

37 CFR 1.52(a) recites the following:
(a) Papers that are to become a part of the permanent United States Patent and Trademark Office records in the file of a patent application, or a reexamination or supplemental examination proceeding.  (1) All papers, other than drawings, that are submitted on paper or by facsimile transmission, and are to become a part of the permanent United States Patent and Trademark Office records in the file of a patent 
(ii) Either 21.0 cm by 29.7 cm (DIN size A4) or 21.6 cm by 27.9 cm (8 1/2 by 11 inches), with each sheet including a top margin of at least 2.0 cm (3/4 inch), a left side margin of at least 2.5 cm (1 inch), a right side margin of at least 2.0 cm (3/4 inch), and a bottom margin of at least 2.0 cm (3/4 inch); 
(iii) Written on only one side in portrait orientation; 
(iv) Plainly and legibly written either by a typewriter or machine printer in permanent dark ink or its equivalent; and 
(v) Presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition. 
(2) All papers that are submitted on paper or by facsimile transmission and are to become a part of the permanent records of the United States Patent and Trademark Office should have no holes in the sheets as submitted. 
(3) The provisions of this paragraph and paragraph (b) of this section do not apply to the pre‑printed information on paper forms provided by the Office, or to the copy of the patent submitted on paper in double column format as the specification in a reissue application or request for reexamination. 
(4) See § 1.58 for chemical and mathematical formulae and tables, and § 1.84 for drawings. 


The text in the claim amendment filed on 10/27/2021 are not legible as required by 37 CFR 1.52(a)(iv). In addition, the claim amendments filed on 10/27/2021 do not have sufficient clarify and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition as required by 37 CFR 1.52(a)(v). It is noted that colored fonts on a computer may not have sufficient clarify and contrast when printed in black and white.
The examiner will examine the claims to the best of his ability given the lack of legibility of the claims. Future amendments that are not in accordance with 37 CFR 1.52 will be considered noncompliant.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-5, 7-16, 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more as discussed below. 

Step 1 of the 2019 Revised Patent Subject Matter


Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. The claims recite, the steps of providing, via a network and by at least one computer processor in electronic communication with at least one memory, a graphical user interface associated with an online card game to a plurality of users that are participants in the online card game, wherein the graphical user interface displays points allocated to the participants in the online card game and enables the participants to provide wagers for the online card game; providing, via the network and by the at least one computer processor, another graphical user interface enabling another plurality of users to provide wagers for which one among the plurality of users that are participants in the online card game will have more points after the online card game; receiving, by the at least one computer processor, an indication from a remote device of one of the participants via the network, the indication comprising data indicative of a wager on the online card game, an amount of points wagered, and a plurality of participants in the wager; receiving, by the at least one computer processor, another indication from another remote device of one of the another plurality of users via the network, the another indication comprising data indicative of another wager for which one among the plurality of users that are participants in the online card game will have more points after the online card game; in response to receiving the indication, 

The claim limitations recite an abstract idea of organizing interactions between people, which is a method of organizing human activity. The abstract idea of managing interactions include social activities and following rules or instructions. Here the claims recite the steps of providing a graphical user interface to display points allocated to participants in an online card game, and enable the participants to provide wagers for the online card game. An indication of a wager is received, and an amount of points wagered is indicated on a table with a points column. The steps of receiving wagers from players and tracking the wagers by using a table are steps in which players’ wagers are managed by receiving and recording the players’ wagers. Managing players’ wagers is step of managing a game, which is a management of a social activity, and 

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 

-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 2-5, 7-16, 18-21 do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claims 2-5, 7-16, 18-21 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition, the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply or use the judicial exception in a meaningful way. As indicated in the specification (paragraph 34), the computer is a general purpose computer. In addition, the steps of determining can be implemented by person or a computing device (Applicant’s 
For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.
Regarding claims 2 and 11, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of a computer system is directed to a generic computer. "To salvage an otherwise patent-ineligible process, a computer must be integral to the claimed invention, facilitating the process in a way that a person making calculations or computations could not." Bancorp Services, L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012). Examples of "meaningful limitations" include "the computer being part of the solution, being integral to the performance of the method, or containing an improvement in computer technology." A person or persons can perform the steps of: receiving wagers, allocating points to users, generating a table determining does not imply that a particular device must be used and computer need not necessarily performed the determining (paragraph 14 of Applicant’s specification). 
The claims recite, the elements of a computer processor in communication with one memory (or a computer), remote device and a network to provide a graphical user interface.
Applicant’s specification discloses that the processor may include various type of generic processors and circuits (paragraph 35) and the computer may be a “general purpose computing device such as a cellular phone, a personal digital assistant” (paragraph 34). Therefore Applicant’s specification indicates that the additional elements of the computer are conventional.

The claims also include limitations of providing via a network, a graphical user interface to enable a plurality of users and another plurality of users to place wagers, receive the wagers and updating the tables based on the determined outcomes and updated points column and another wager.
As indicated in Applicant’s specification, the user interface can be a web page access through a web browser or mobile device interface which wagers may be entered (paragraphs 65, 75, 81, 89) The use of a mobile device or web browser to display information (webpage) to allow user to place wager and transmitting messages is a step of receiving an transmitting data over a network. The courts have recognized that such e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).

The step of updating the points column of the table and another points column in memory are step of performing repetitive calculations (adding and subtracting points or credits) and record keeping (maintaining the points or credits on the table/database). The courts have ruled that the steps off performing repetitive calculations and record keeping by a computer is well known, routine and conventional or insignificant extra solution activity.
Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).

The steps of conducting a wagering card game and determining an outcome of the card game by at least one processor is well-known routine and conventional. As indicated by Wiener (US 5,769,714), casinos conventionally employ electronic video gaming devices to enable casino patrons to play a gambling game known as video poker. These conventional video "slot" machines employ a microprocessor in combination with computer memory chips, appropriate programming software or firmware, a video display, control input buttons, and a coin acceptor to provide a simulation of a poker game in which video card representations "dealt" by a computer replace actual playing cards.

The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Dependent limitations for claims 3-5, 7-10, 12-16, 18-21 are directed to updating and adjusting the points, indication of data, accepting the wager. These limitations also describe the abstract idea as indicated above. The use of a computer is not integral to the claimed invention for similar reasons as discussed above. The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5, 7-16, 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 2, Applicant’s specification fails to teach the combined claim limitation of,
A) providing, via a network and by at least one computer processor in electronic communication with at least one memory, a graphical user interface associated with an online card game to a plurality of users that are participants in the online card game, wherein the graphical user interface displays points allocated to the participants in the 
B) providing, via the network and by the at least one computer processor, another graphical user interface enabling another plurality of users to provide wagers for which one among the plurality of users that are participants in the online card game will have more points after the online card game;
C) receiving, by the at least one computer processor, an indication from a remote device of one of the participants via the network, the indication comprising  data indicative of a wager on the online card game, an amount of points wagered, and a plurality of participants in the wager;
D) receiving, by the at least one computer processor, another indication from another remote device of one of the another plurality of users via the network, the another indication comprising data indicative of another wager for which one among the plurality of users that are participants in the online card game will have more points after the online card game;
E) in response to receiving the indication, generating in the memory, by the at least one computer processor, a table with a points column;
F) in response to receiving the indication, generating the memory, by the at least one computer processor, another table with another points column;
G) associating, by the at least one computer processor, each row of the table with at least one of the plurality of users;
H) associating, by the at least one computer processor, each row of the another table with at least one of the another plurality of users;

J) determining the outcome of the wager for the online card game based on conducting the online card game by the at least one process;
K) updating, by the at least one processor, the points columned of the table in the memory based on the determined outcome of the wager; and
L) updating, by the at least one computer processor, the another points column in the memory, based on the updated points column and the another wager.

More specifically, the description of a graphical user interface, is a “user interface” such as a web page or mobile device interface (paragraph 65). Paragraph 65 also discloses that information is received from individuals and /or groups, which may include names, grouping information and/or other desired information. The interface may be provided through which a user may enter information. Paragraphs 75-76 also discloses that information identifying participants in the wager, information identifying a point distribution, identifying an event/ and or any other desired information is entered through the user interface. Paragraph 76 discloses that the user interface may include a game interface (e.g. online card game). At best, these description provides support for claim limitations, A, C, E, G and I-K. However there is no description of a computer process that describes the above limitations with “another plurality of users to provide wagers for which one among the plurality of users that are participants in the online card game will have more points after the online card game” and the claimed process for the another plurality of users. In other words, there is no description of the combined claim limitations, A, C, E, G and I-K with limitations B, D, F, H and L.

Fig. 3 illustrates an embodiment of receiving a wager, determining an outcome, allocating points, receiving an indication of a point adjustment and adjusting points allocated to at least one participants. Paragraph 72 mentioned above, appears to describe the step of receiving at least one indication of at least one wager for step 303 of Fig. 3. There is no description of providing a graphical user interface and receiving an indication of a wager for card game from one of the participants and providing a graphical user interface and receiving an indication of a wager on which one among the plurality of users will have more points from another plurality of users (claim limitations A-D). Furthermore, there is no description of the claim limitations of E-L. Assuming that process of wagering by participants in an online card game (limitations A, C, I, J) are implied in order for another plurality of users to wager on the plurality of participants 
Claims 3-5, 7-10 are rejected by dependency. 
Claims 11-16, 18-21 incorporate similar limitations as above and are rejected for the same reasons as discussed above.

Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive.

35 USC 112
The prior rejection under 35 USC 112 has been withdrawn. New rejection under 35 USC 112 has been made to address the amended limitations.

35 USC 101
Under Step 2a, prong 1, Applicant argues:

2. The claims are not directed to mental process.
The rejection under 35 USC 101 has been modified to address the amended limitations. The rejection has been modified to indicate that the claims recite an abstract idea of organizing human activity under step 2a, prong 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JASSON H YOO/           Primary Examiner, Art Unit 3715